Per Curiam.
This action calls in question the power of the city of Tacoma, a city of the first class, to change by ordinance the name of one of its residential streets, the change having been made upon petition therefor, without the consent of the plaintiffs and other owners of property abutting on the street. The judgment of the lower court was in favor of the city, upon the refusal of the plaintiffs to plead further after an order was entered sustaining a general demurrer to the complaint.
Bern. Comp. Stat., § 8966, subd. 7 [P. C. § 678], confers on cities of the first class very general specified powers over streets, alleys, avenues, sidewalks, etc., including authority to regulate and control the use thereof.
Bern. Comp. Stat., § 8981 [P. C. § 680], provides:
“Any city adopting a charter under the provisions of this act shall have all the powers which are now or may hereafter be conferred upon incorporated towns and cities by the laws of this state, and all such powers as are usually exercised by municipal corporations of like character and degree, whether the same shall be specifically enumerated in this act or not.”
The city of Tacoma has adopted a charter, § 4 of which is as follows:
“The city of Tacoma shall have power: . . . 4A. To provide for naming streets and numbering houses.”
Thus it appears that there is ample authority for the city to do what has been complained of by the appellants.
*617Considerable complaint is made tbat tbe original name of tbe street was once changed, and that then the city repealed the ordinance making the change and restored the original name, now changed once more. The right to change the name of a street, however, is an attribute of legislative power which does not become exhausted by a previous exercise of that power.
Affirmed.